Exhibit 10.2
 
EXECUTION VERSION
 
FEDERAL HOME LOAN MORTGAGE CORPORATION
WARRANT TO PURCHASE COMMON STOCK
 

NO. 2008-1 September 7, 2008

 
VOID AFTER SEPTEMBER 7, 2028
 
THIS CERTIFIES THAT, for value received, the United States Department of the
Treasury, with its principal office at 1500 Pennsylvania Avenue, NW, Washington,
DC 20220 (the “Holder”), is entitled to purchase at the Exercise Price (defined
below) from Federal Home Loan Mortgage Corporation, a government-sponsored
enterprise of the United States of America, with its principal office at 8200
Jones Branch Drive, McLean, Virginia 22102 (the “Company”), shares of common
stock, no par value, of the Company, as provided herein.
 
1.  Definitions. As used herein, the following terms shall have the following
respective meanings:
 
“Affiliate” shall mean, as to any specified Person, any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person. For the purposes of this definition,
“control,” when used with respect to any Person, means the power to direct the
management and policies of such Person, directly or indirectly, whether through
the ownership of voting securities, by contract or otherwise and the terms
“affiliated,” “controlling” and “controlled” have meanings correlative to the
foregoing.
 
“Business Day” shall mean each Monday, Tuesday, Wednesday, Thursday and Friday
that is not a day on which banking institutions in New York, New York are
authorized or obligated by law or executive order to close.
 
“Common Stock” shall mean the common stock, no par value, of the Company, and
all other stock of any class or classes (however designated) of the Company from
time to time outstanding, the holders of which have the right, without
limitation as to amount, either to all or to a share of the balance of current
dividends or liquidating distributions after the payment of dividends and
distributions on any shares entitled to preference.
 
“Exercise Period” shall mean the time period commencing with the date hereof and
ending at 5:00 p.m. New York time on the 20th anniversary of the date hereof.
 
“Exercise Price” shall mean one one-thousandth of a cent ($0.00001) per share.
 
“Exercise Shares” shall mean the shares of the Common Stock issuable upon
exercise of this Warrant, subject to adjustment pursuant to the terms herein,
and shall also mean any other shares, securities, assets or property otherwise
issuable upon exercise of this Warrant.
 
“Fair Market Value” shall mean, with respect to a share of Common Stock, or any
other security of the Company or any other issuer:
 
(a)  the volume weighted average daily Market Price during the period of the
most recent twenty (20) Trading Days, ending on the last Trading Day before the
date of determination of Fair Market Value, if such class of Common Stock or
other security is (i) traded





--------------------------------------------------------------------------------



 



on the New York Stock Exchange or any other U.S. national or regional securities
exchange, or admitted to unlisted trading privileges on such an exchange, or
(ii) is quoted or reported on the Over-the-Counter Bulletin Board (“OTCBB”) or
by Pink OTC Markets Inc. or a similar organization or agency succeeding to its
functions of reporting prices; or
 
(b)  if such class of Common Stock or other security is not then so listed,
admitted to trading or quoted, the Fair Market Value shall be the Market Price
on the last Business Day before the date of determination at Fair Market Value.
 
“Fully Diluted” shall mean, as of immediately prior to the exercise of this
Warrant (or a portion of this Warrant), the sum of, without duplication, (i) the
total number of shares of Common Stock outstanding and (ii) all shares of Common
Stock issuable in respect of securities convertible into or exercisable or
exchangeable for Common Stock, stock appreciation rights or options, warrants
(including this Warrant) and other rights to purchase or subscribe for Common
Stock or securities convertible into or exercisable or exchangeable for Common
Stock (in each case, assuming that no restrictions apply with respect to
conversion, exercise, exchange, subscription or purchase).
 
“Market Price” shall be, as of any specified date with respect to any share of
any class of Common Stock or any other security of the Company or any other
issuer:
 
(i)  the closing price on that date or, if no closing price is reported, the
last reported sale price, of shares of the Common Stock or such other security
on the New York Stock Exchange on that date; or
 
(ii)  if the Common Stock or such other security is not traded on the New York
Stock Exchange, the closing price on that date as reported in composite
transactions for the principal U.S. national or regional securities exchange on
which the Common Stock or such other security is so traded or, if no closing
price is reported, the last reported sale price of shares of the Common Stock or
such other security on the principal U.S. national or regional securities
exchange on which the Common Stock or such other security is so traded on that
date; or
 
(iii)  if the Common Stock or such other security is not traded on a
U.S. national or regional securities exchange, the last quoted bid price on that
date for the Common Stock or such other security in the over-the-counter market
as reported (x) by the OTCBB or (y) if reports are unavailable under clause (x)
above by Pink OTC Markets Inc. or a similar organization or agency succeeding to
its functions of reporting prices;
 
(iv)  if the Common Stock or such other security is not so quoted by OTCBB or
Pink OTC Markets Inc. or a similar organization, the Market Price shall be
determined in accordance with the Valuation Procedure.
 
“Participating Securities” shall mean, (i) any equity security (other than
Common Stock) that entitles the holders thereof to participate in liquidations
or other distributions with the holders of Common Stock or otherwise participate
in the capital of the Company other than through a fixed or floating rate of
return on capital loaned or invested, and (ii) any stock appreciation rights,
phantom stock rights, or any other profit participation rights with respect to


- 2 -



--------------------------------------------------------------------------------



 



any of the Company’s capital stock or other equity ownership interest, or any
rights or options to acquire any such rights.
 
“Person” shall mean any individual, corporation, limited liability company,
partnership, joint venture, association, joint-stock company, trust, estate,
unincorporated organization or government or any agency or political subdivision
thereof, or any other entity whatsoever.
 
“Trading Day” shall mean, with respect to any class of Common Stock or any other
security of the Company or any other issuer a day (i) on which the securities
exchange or other trading platform applicable for purposes of determining the
Market Price of a share or unit of such class of Common Stock or other security
shall be open for business or (ii) for which quotations from such securities
exchange or other trading platform of the character specified for purposes of
determining such Market Price shall be reported.
 
“Valuation Procedure” shall mean a determination made in good faith by the Board
of Directors of the Company (the “Board”) that is set forth in resolutions of
the Board that are certified by the Secretary of the Company, which certified
resolutions (i) set forth the basis of the Board’s determination, which, in the
case of a valuation in excess of $100 million, shall include the Board’s
reliance on the valuation of a nationally recognized investment banking or
appraisal firm, and (ii) are delivered to the Holder within ten (10) Business
Days following such determination. A Valuation Procedure with respect to the
value of any capital stock shall be based on the price that would be paid for
all of the capital stock of the issuer in an arm’s-length transaction between a
willing buyer and a willing seller (neither acting under compulsion).
 
2.  Exercise of Warrant; Number of Shares.
 
2.1  Exercise. This Warrant may be exercised in whole or in part at any time
during the Exercise Period, by delivery of the following to the Company at its
address set forth above (or at such other address as it may designate by notice
in writing to the Holder):
 
(a)  an executed Notice of Exercise in the form attached hereto;
 
(b)  payment of the Exercise Price (i) in cash or by check, (ii) by cancellation
of indebtedness or (iii) pursuant to Section 2.2 hereof; and
 
(c)  this Warrant.
 
This Warrant will be exercisable for a number of shares of Common Stock that,
together with the shares of Common Stock previously issued pursuant to this
Warrant, is equal to 79.9% of the total number of shares of Common Stock
outstanding on a Fully Diluted basis on the date of exercise. Whenever the
Holder exercises this Warrant in whole or in part, it may assign its right to
receive the Exercise Shares issuable upon such exercise to any other Person.
 
As soon as practicable (and in any event within five Business Days) after this
Warrant shall have been exercised, a certificate or certificates for the
Exercise Shares so purchased, registered in the name of the Holder or such other
Person as may be designated by the Holder (to the extent such transfer is not
validly restricted and upon payment of any transfer taxes that are


- 3 -



--------------------------------------------------------------------------------



 



required to be paid by the Holder in connection with any such transfer), shall
be issued and delivered by the Company to the Holder or such other Person.
 
The Person in whose name any certificate or certificates for the Exercise Shares
are to be issued upon exercise of this Warrant shall be deemed to have become
the holder of record of such shares on the date on which this Warrant was
surrendered and payment of the Exercise Price was made, irrespective of the date
of delivery of such certificate or certificates, except that, if the date of
such surrender and payment is a date when the stock transfer books of the
Company are closed, such Person shall be deemed to have become the holder of
such shares at the close of business on the next succeeding date on which the
stock transfer books are open (whether before or after the end of the Exercise
Period).
 
2.2  Net Exercise. Notwithstanding any provision herein to the contrary, if the
Market Price of one share of the Common Stock is greater than the Exercise Price
(at the date of calculation as set forth below), in lieu of exercising this
Warrant by payment of cash, check or cancellation of indebtedness, the Holder
may elect (the “Conversion Right”) to receive shares equal to the value (as
determined below) of this Warrant (or the portion thereof being canceled) by
surrender of this Warrant at the principal office of the Company together with
the properly endorsed Notice of Exercise in which event the Company shall issue
to the Holder a number of shares of Common Stock computed using the following
formula:
 
X = Y (A − B)
    A
 
Where X = the number of shares of Common Stock to be issued
 
Y = the number of shares of Common Stock purchasable under this Warrant or, if
only a portion of this Warrant is being exercised, the portion of this Warrant
being exercised (at the date of such calculation)
 
A = the Market Price of one share of the Common Stock (at the date of such
calculation)
 
B = Exercise Price (as adjusted pursuant to the terms herein to the date of such
calculation)
 
The Company shall pay all reasonable administrative costs incurred by the Holder
in connection with the exercise of the Conversion Right by the Holder pursuant
to this Section 2.2.
 
3.  Covenants and Representations of the Company
 
3.1  Covenants as to Exercise Shares.
 
(a)  The Company covenants and agrees that all Exercise Shares that may be
issued upon the exercise of this Warrant will, upon issuance, be validly
authorized, issued and outstanding, fully paid and nonassessable, free of
preemptive rights and free from all taxes, liens and charges with respect to the
issuance thereof. If the Common Stock or the class of securities of any other
Exercise Shares is then listed or quoted on a national securities exchange


- 4 -



--------------------------------------------------------------------------------



 



or a regional securities exchange, all such Exercise Shares shall, upon
issuance, also be so listed or quoted. The Company further covenants and agrees
that the Company will at all times during the Exercise Period, have authorized
and reserved solely for purposes of the exercise of this Warrant, free from
preemptive rights, a sufficient number of shares of its Common Stock or the
class of securities of any other Exercise Shares to provide for the exercise in
full of this Warrant (without taking into account any possible exercise pursuant
to Section 2.2 hereof). If at any time during the Exercise Period the number of
authorized but unissued shares of Common Stock or the class of securities of any
other Exercise Shares shall not be sufficient to permit exercise in full of this
Warrant (without taking into account any possible exercise pursuant to
Section 2.2 hereof), the Company will take such corporate action as shall be
necessary to increase its authorized but unissued shares of Common Stock or the
class of securities of any other Exercise Shares to such number of shares as
shall be sufficient for such purposes.
 
(b)  If at any time the Exercise Shares shall include any shares or other
securities other than shares of Common Stock, or any other property or assets,
the terms of this Warrant shall be modified or supplemented (and in the absence
of express written documentation thereof, shall be deemed to be so modified or
supplemented), and the Company shall take all actions as may be necessary to
preserve, in a manner and on terms as nearly equivalent as practicable to the
provisions of this Warrant as they apply to the Common Stock, the rights of the
Holder hereunder, including any equitable replacements of the term “Common
Stock” with the term “Exercise Shares” and adjustments of any formula included
herein.
 
(c)  The Company’s filings under the Securities Exchange Act of 1934, as amended
(the “Exchange Act”), will comply in all material respects as to form with the
Exchange Act and the rules and regulations thereunder.
 
(d)  Without prior written consent of the Holder, the Company shall not permit
any Significant Subsidiary (as defined by Rule 1-02(w) of Regulation S-X under
the Securities Act or any successor rule) to (i) issue or grant any capital
stock or equity ownership interest, including any Participating Security;
(ii) any rights, options, warrants or convertible security that is exercisable
for or convertible into any capital stock or other equity ownership interest,
including any Participating Security; or (iii) any stock appreciation rights,
phantom stock rights, or any other profit participation rights, or any rights or
options to acquire any such rights, in each case of clauses (i), (ii) and
(iii) above, to any Person other than the Company or its wholly owned
subsidiaries.
 
(e)  The Company shall not take any action that will result in an increase in
the par value of the Common Stock.
 
3.2  No Impairment. Except and to the extent as waived or consented to in
writing by the Holder, the Company will not, by amendment of its charter, bylaws
or other governing documents or through any reorganization, transfer of assets,
consolidation, merger, dissolution, issue or sale of securities or any other
action, avoid or seek to avoid the observance or performance of any of the terms
to be observed or performed hereunder by the Company, but will at all times in
good faith assist in the carrying out of all the provisions of this Warrant and
in the taking of all such action as may be necessary or appropriate in order to
protect the exercise rights of the Holder against impairment or dilution
consistent with the intent and principles


- 5 -



--------------------------------------------------------------------------------



 



expressed herein. If any event or occurrence shall occur (including without
limitation, stock dividends and stock splits) as to which the failure to make
any adjustment to the Exercise Price and/or the number of shares or other assets
or property subject to this Warrant would adversely affect the purchase rights
or value represented by this Warrant, including any issuance of Common Stock or
Participating Securities, then, in each such case, the Company shall determine
the adjustment, if any, on a basis consistent with the essential intent and
principles herein, necessary to preserve, without dilution, the purchase rights
represented by this Warrant. If such determination involves or is based on a
determination of the Fair Market Value of any securities or other assets or
property, such determination shall be made in accordance with the Valuation
Procedure. Without limiting the foregoing, in the event of any dividend or
distribution by the Company of assets or property (including shares of any other
Person) on or with respect to the Common Stock, or any exchange of the shares of
Common Stock into any other assets, property or securities, this Warrant will be
equitably adjusted to permit the Holder to receive upon exercise the assets,
property or securities that would have been received if the Warrant had been
exercised immediately prior to such dividend, distribution or exchange.
 
3.3  Notice of Record Date. In the event (i) the Company takes a record of the
holders of any class of securities for the purpose of determining the holders
thereof who are entitled to receive any dividend or other distribution, (ii) the
Company authorizes the granting to the holders of Common Stock (or holders of
the class of securities of any other Exercise Shares) of rights to subscribe to
or purchase any shares of capital stock of any class or securities convertible
into any shares of capital stock or of any other right, (iii) the Company
authorizes any reclassification of, or any recapitalization involving, any class
of Common Stock or any consolidation or merger to which the Company is a party
and for which approval of the stockholders of the Company is required, or of the
sale or transfer of all or substantially all of the assets of the Company,
(iv) the Company authorizes or consents to or otherwise commences the voluntary
or involuntary dissolution, liquidation or winding up of the Company or (v) the
Company authorizes or takes any other action that would trigger an adjustment in
the Exercise Price or the number or amount of shares of Common Stock or other
Exercise Shares subject to this Warrant, the Company shall mail to the Holder,
at least ten (10) days prior to the earlier of the record date for any such
action or stockholder vote and the date of such action, a notice specifying
(a) which action is to be taken and the date on which any such record is to be
taken for the purpose of any such action, (b) the date that any such action is
to take place and (c) the amount and character of any stock, other securities or
property and amounts, or rights or options with respect thereto, proposed to be
issued, granted or delivered to each holder of Common Stock (or holders of the
class of securities of any other Exercise Shares).
 
4.  Fractional Shares. No fractional shares shall be issued upon the exercise of
this Warrant. All Exercise Shares (including fractions) issuable upon exercise
of this Warrant may be aggregated for purposes of determining whether the
exercise would result in the issuance of any fractional share. If, after
aggregation, the exercise would result in the issuance of a fractional share,
the Company shall, in lieu of issuance of any fractional share, pay the Holder
otherwise entitled to such fraction a sum in cash equal to the product resulting
from multiplying such fractional amount by the Fair Market Value of one share of
Common Stock.


- 6 -



--------------------------------------------------------------------------------



 



5.  Listing Rights. The Company shall use its best efforts, upon the request of
the Holder, to cause the Exercise Shares to be listed or quoted on a national
securities exchange or a regional securities exchange.
 
6.  No Stockholder Rights or Liabilities. Without limiting the consent rights of
the Holder contained in Section 3, this Warrant in and of itself shall not
entitle the Holder to any voting rights or other rights as a stockholder of the
Company. No provision of this Warrant, in the absence of affirmative action by
the Holder to exercise this Warrant in exchange for shares of Common Stock, and
no mere enumeration herein of the rights or privileges of the Holder, shall give
rise to any liability of the Holder for the Exercise Price or as a stockholder
of the Company, whether such liability is asserted by the Company or by
creditors of the Company.
 
7.  Transfer of Warrant. This Warrant is not transferable; provided, however,
that the Holder may assign its rights to receive shares upon exercise of this
Warrant pursuant to Section 2.1.
 
8.  Payment of Taxes on Stock Certificate Issues Upon Exercise. The initial
issuance of certificates of Common Stock upon any exercise of this Warrant shall
be made without charge to the exercising Holder for any transfer, stamp or
similar tax or for any other governmental charges that may be imposed in respect
of the issuance of such stock certificates, and such stock certificates shall be
issued in the respective names of, or in such names as may be directed by, the
Holder; provided, however, that the Company shall not be required to pay any tax
or such other charges that may be payable in respect of any transfer involved in
the issuance and delivery of any such stock certificate, any new warrants or
other securities in a name other than that of the Holder upon exercise of this
Warrant (other than to an Affiliate), and the Company shall not be required to
issue or deliver such certificates or other securities unless and until the
Person or Persons requesting the issuance thereof shall have paid to the Company
the amount of such tax or shall have established to the satisfaction of the
Company that such tax has been paid or is not payable.
 
9.  Lost, Stolen, Mutilated or Destroyed Warrant. If this Warrant is lost,
stolen, mutilated or destroyed, the Company may, on such terms as to indemnity
or otherwise as it may reasonably impose (which shall, in the case of a
mutilated Warrant, include the surrender thereof), issue a new Warrant of like
denomination and tenor as this Warrant so lost, stolen, mutilated or destroyed.
Any such new Warrant shall constitute an original contractual obligation of the
Company, whether or not the allegedly lost, stolen, mutilated or destroyed
Warrant shall be at any time enforceable by anyone.
 
10.  Closing of Books. The Company will at no time close its transfer books
against the transfer of any shares of Common Stock issued or issuable upon the
exercise or conversion of any Warrant in any manner which interferes with the
timely exercise or conversion of this Warrant.


- 7 -



--------------------------------------------------------------------------------



 



11.  Notices, Etc. All notices required or permitted hereunder shall be in
writing and shall be deemed effectively given: (a) upon personal delivery to the
party to be notified, (b) when sent by confirmed telex or facsimile if sent
during normal business hours of the recipient or if not, then on the next
Business Day, (c) five (5) days after having been sent by registered or
certified mail, return receipt requested, postage prepaid, or (d) one
(1) Business Day after deposit with a nationally recognized overnight courier,
specifying next Business Day delivery, with written verification of receipt. All
notices and other communications shall be sent to the Company at the address
listed on the signature page and to Holder at the address set forth below or at
such other address as the Company or Holder may designate by ten (10) days
advance written notice to the other parties hereto:
 
United States Department of the Treasury
1500 Pennsylvania Avenue, NW
Washington, DC 20220
Attn: Under Secretary for Domestic Finance
 
with a copy to:
 
United States Department of the Treasury
1500 Pennsylvania Avenue, NW
Washington, DC 20220
Attn: General Counsel
 
 
12.  Acceptance. Receipt of this Warrant by the Holder shall constitute
acceptance of and agreement to all of the terms and conditions contained herein.
 
13.  Binding Effect on Successors. This Warrant shall be binding upon any Person
succeeding the Company by merger, consolidation or acquisition of all or
substantially all of the Company’s assets, and all of the obligations of the
Company relating to the Common Stock issuable upon the exercise or conversion of
this Warrant shall survive the exercise, conversion and termination of this
Warrant and all of the covenants and agreements of the Company shall inure to
the benefit of the successors and assigns of the Holder.
 
14.  Governing Law. This Warrant and all rights, obligations and liabilities
hereunder shall be governed and construed in accordance with Federal law, if and
to the extent such Federal law is applicable, and otherwise in accordance with
the law of the State of New York.


- 8 -



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Company has caused this Warrant to be executed by its
duly authorized officer as of September 7, 2008.
 
FEDERAL HOME LOAN MORTGAGE
CORPORATION, by
 
The Federal Housing Finance Agency, its Conservator
 
/s/  James B. Lockhart III

James B. Lockhart III
Director
 

  Address: 8200 Jones Branch Drive

McLean, Virginia 22102
 
 
Signature Page to Warrant





--------------------------------------------------------------------------------



 



NOTICE OF EXERCISE
 

TO:   FEDERAL HOME LOAN MORTGAGE CORPORATION

 
(1)    o The undersigned hereby elects to purchase                      shares
of the Common Stock of Federal Home Loan Mortgage Corporation (the “Company”)
pursuant to the terms of the attached Warrant, and tenders herewith or is
delivering by wire transfer to account number                      at
                     (bank) payment of the exercise price in full.
 
     o The undersigned hereby elects to purchase                      shares of
the Common Stock of the Company pursuant to the terms of the net exercise
provisions set forth in Section 2.2 of the attached Warrant.
 
(2)    Please issue a certificate or certificates representing said shares of
Common Stock in the name of the undersigned or in such other name as is
specified below:
 
(Name)
 
 
(Address)
 

     

 

(Date)
  (Signature)          

    (Print name)



